DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 15 February 2022 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment, filed 15 February 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-21 are pending for examination.
Claim 22 is canceled.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 15 February 2022.
Amendments to the drawings have not been submitted with the amendment filed 15 February 2022.
Terminal Disclaimer
The terminal disclaimer filed on 15 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 9,950,491 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        23 February 2022